OPINION
PER CURIAM.
A jury convicted appellant of misapplication of fiduciary property over $10,000, and assessed his punishment at 10 years in the Texas Department of Corrections and a fine of $10,000, but recommended that the confinement be probated. This conviction was affirmed on appeal. Romine v. State, 722 S.W.2d 494 (Tex.App.—Houston [14th] 1986).
Appellant raises one ground for review, contending his indictment alleging both theft and misapplication of fiduciary property should have been quashed because of misjoinder. We agree with the Court of Appeals that denial of the motion to quash does not require reversal. See Sifford v. State, 741 S.W.2d 440 (Tex.Cr.App.1987) and Ponder v. State, 745 S.W.2d 372 (Tex. Cr.App.1988). However, we do not agree with the Court of Appeals as to the application of Art. 21.24(a), V.A.C.C.P. See Fortune v. State, 745 S.W.2d 364 (Tex.Cr.App.1988), and Holcomb v. State, 745 S.W.2d 903, both delivered January 27, 1988.
With this understanding, we refuse appellant’s petition for discretionary review.